DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,381,121. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the conflicting patented claims 1-20. The difference between the instant examined claims and the conflicting patented claim is that, the conflicting patented claims are narrower in scope and falls within the scope of the examined claims. Thus, the species or sub genus claimed in the conflicting patent anticipates the instant examined genus. Therefore, a patent to the examined claims genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. 
2.	See mpep 804 (II)(B)(1)

Claim Rejections - 35 USC § 112
Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 11, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens et al. (US 2007/0228833)

Re Claims 1 and 13; Stevens discloses a method for controlling power transfer coverage of a wireless power transmission network comprising a plurality of peripheral devices (secondary devices) supplied with power from a main device through a resonant channel within the power transfer coverage of the main device, the method comprising steps of: (Par 0056)
checking a state in which any one of the plurality of peripheral devices is disconnected from the wireless power transmission network based on a procedure for gradually decreasing the amount of transmission power of the main device; and (Par 0157, the disconnecting threshold has been established by Stevens as "not enough power" signal and checking the gradual reduction of power is set above by the known threshold. Based on the set threshold, gradually decreasing power to disconnect the receivers is determined when power is below the threshold.)
forming the power transfer coverage based on an amount of transmission power at a moment when the wireless power transmission network is disconnected. (Par 0157)

Re Claims 3 and 15; Stevens discloses wherein the step of checking the state in which the wireless power transmission network is disconnected comprises: recognizing, by the main device, identifier information about each of the plurality of peripheral devices; (Par 0042)
periodically receiving feedback for power reception state information based on the identifier information about each of the plurality of peripheral devices while performing the procedure for gradually decreasing the amount of transmission power; and checking the disconnection of any one of the plurality of peripheral devices from the wireless power transmission network based on the power reception state information. (Par 0038,39, 53)

Re Claims 4 and 16; Stevens discloses wherein the disconnection of the wireless power transmission network is determined based on at least any one of power transfer efficiency, reference reception power predetermined for each device type, and communication disconnection. (Par 0038)

Re Claims 8 and 11; Stevens discloses A method for controlling power transfer coverage of a wireless power transmission network comprising a plurality of peripheral devices supplied with power from a main device through a resonant channel within the power transfer coverage of the main device, the method comprising a step of: checking, by the main device, a state in which any one of the plurality of peripheral devices is disconnected from the wireless power transmission network based on a procedure for gradually decreasing an amount of transmission power (when the power is below the minimum threshold Par 55, 157) and forming the power transfer coverage based on an amount of transmission power at a moment when the wireless power transmission network is disconnected, (The primary unit 10 could periodically bring the field up to maximum magnitude and then gradually reduce it until the difference between the first and second measurements was greater than a certain threshold ("not enough power" signal). This way the primary unit would always be operating at the lowest possible field magnitude. Par 0157) 
wherein the step of forming the power transfer coverage comprises: repeatedly 
(periodically) performing a procedure for gradually decreasing the amount of transmission power of the main device;(par 0157)
 	checking a state in which a target device is disconnected from the wireless power transmission network while repeatedly performing the procedure; (fall below the threshold, par 0157) and
 forming the power transfer coverage based on amounts of transmission power at moments when the wireless power transmission network is disconnected. (par 0157)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2007/0228833) in view of Lee 2014/0375256

Re Claim 2 and 14; Stevens discloses the plurality of peripheral devices and the wireless power transmission network provides a local computing environment. (see the rejection above)
Stevens does not disclose comprises an input/output device of the main device,
Lee in an analogous art discloses plurality of peripheral devices comprises an input/output device of the main device (Fig. 10, Par 0150).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have the transmitter provide power as intended by Lee in order to provide power effectively at the lowest possible power to the plurality of loads, motivated by the desire to effectively power the plurality of loads safely. 

Claim(s) 5- 7, 9-10 and 12, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2007/0228833) in view of Urano (US 20110227420)

Re Claims 5 and 17; Stevens discloses wherein the step of forming the power transfer coverage comprises: confirming identifier information about a target device disconnected from the wireless power transmission network; (Par 0042)
Stevens does not disclose 
checking moving frequency or a movable range of the target device based on the identifier information; and 
applying a predetermined power margin to an amount of transmission power at a moment when the wireless power transmission network is disconnected by taking into consideration the moving frequency or the movable range.
However, Urano discloses checking moving frequency or a movable range of the target device based on the identifier information (feedback); and 
applying a predetermined power margin (2.5) to an amount of transmission power at a moment when the wireless power transmission network is disconnected by taking into consideration the moving frequency or the movable range. (Par 0230-0236 and par 0166 note, the feedback circuit from the receiver to the transmitter constantly check the disconnection state of the wireless power transmission network).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have control the transmission of power to the load based on the distance, motivated by the desire to effective maintain the supply of power at a constant level to improve the load operation. 

Re Claim 6 and 9 and 18; Stevens discloses wherein the step of checking the disconnection state of the wireless power transmission network comprises (based on the constant communication between the transmitter and the receiver): 
Stevens does not disclose determining a movability of a target device based on identifier information about the target device disconnected from the wireless power transmission network; and adjusting a directivity of the wireless resonant channel by taking into consideration a location of the target device if the target device is movable.
However, Urano discloses determining a movability of a target device based on identifier information (feedback would include the identifier information) about the target device disconnected from the wireless power transmission network; and adjusting a directivity of the wireless resonant channel by taking into consideration a location of the target device if the target device is movable. (Par 0230-0236, note, the feedback circuit from the receiver to the transmitter constantly check the disconnection state of the wireless power transmission network).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have control the transmission of power to the load based on the distance, motivated by the desire to effective maintain the supply of power at a constant level to improve the load operation. 

Re Claim 7 and 19; Stevens discloses wherein the step of checking the disconnection state of the wireless power transmission network comprises (based on the constant communication between the transmitter and the receiver): 
Stevens does not disclose the step of checking the disconnection state of the wireless power transmission network comprises determining a movability of a target device based on identifier information about the target device disconnected from the wireless power transmission network; and the procedure for gradually decreasing the amount of transmission power comprises a process of increasing the amount of transmission power and then decreasing the increased amount of transmission power again if the target device is movable
However Urano discloses wherein: the step of checking the disconnection state of the wireless power transmission network comprises determining a movability of a target device based on identifier information about the target device disconnected from the wireless power transmission network; and the procedure for gradually decreasing the amount of transmission power comprises a process of increasing the amount of transmission power and then decreasing the increased amount of transmission power again if the target device is movable. (Par 0230-0236, note, the feedback circuit from the receiver to the transmitter constantly check the disconnection state of the wireless power transmission network).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have control the transmission of power to the load based on the distance, motivated by the desire to effective maintain the supply of power at a constant level to improve the load operation. 

Re Claim 10; Urano discloses wherein the step of forming the power transfer coverage comprises applying a predetermined power margin (2.5v) to a current amount of transmission power. (par 0166)

Re Claim 12; Urano discloses wherein the step of forming the power transfer coverage comprises determining a maximum value (24) of the amounts of transmission power at the moments when the wireless power transmission network is disconnected to be a final amount of transmission power. (166)

Re Claim 20; Stevens discloses a power transfer coverage control apparatus of a wireless power transmission network comprising a plurality of peripheral devices supplied with power from a main device through a resonant channel, the apparatus comprising (Par 0157)
 an identifier information confirmation unit which confirms identifier information about each of the plurality of peripheral devices; (par 0160, 0163)
and 
a power transmission control unit which forms the power transfer coverage by adjusting an amount of transmission power for forming the power transfer coverage (Par 0163, 168)
Stevens does not disclose based on a movable range of a movable target device of the plurality of 
devices based on the identifier information.
However, Urano discloses (Par 0230-0236, note, the feedback circuit from the receiver to the transmitter constantly check the disconnection state of the wireless power transmission network).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have control the transmission of power to the load based on the distance, motivated by the desire to effective maintain the supply of power at a constant level to improve the load operation. 

Re Claim 21; Urano disclose wherein the power transmission control unit forms the power transfer coverage by applying a predetermined power margin (2.5v) to a current amount of transmission power. (par 0166)

Re Claim 22 wherein the power transmission control unit repeatedly performs a procedure for gradually decreasing the amount of transmission power of the main device, checks a state in which the target device is disconnected from the wireless power transmission network while repeatedly performing the procedure, and forms the power transfer coverage based on amounts of transmission power at moments when the wireless power transmission network is disconnected. (see the rejection of claim 1)

Re Claim 23; Urano discloses wherein the power transmission control unit determines a maximum value (24v) of the amounts of transmission power at the moments when the wireless power transmission network is disconnected to be a final amount of transmission power. (par 0166)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
11/16/2022Primary Examiner, Art Unit 2836